          Case 2:17-cv-03557-JAT Document 76 Filed 06/18/19 Page 1 of 2



 1   Mark Brnovich
     Attorney General
 2
     Michael K. Goodwin, Bar # 014446
 3   Kirstin A. Story, Bar #023485
     Assistant Attorneys General
 4   2005 N. Central Avenue
     Phoenix, Arizona 85004-1592
 5   Telephone: (602) 542-7674
                  (602) 542-7687
 6   Facsimile: (602) 542-7644
     Michael.Goodwin@azag.gov
 7   Kirstin.Story@azag.gov
 8   Attorneys for Defendant
 9                       IN THE UNITED STATES DISTRICT COURT
10                                FOR THE DISTRICT OF ARIZONA
11
     Hector Villa,
12                                               Case No. CV17-03557-PHX-JAT
                     Plaintiff,
13                                               DEFENDANT’S NOTICE OF ERRATA
     v.
14
     State of Arizona,
15
                     Defendant.
16
17           Notice is hereby given that the Joint Proposed Pretrial Order (doc. 73) contains an
18   error in the name of one witness. Jacqueline Smith, listed on page 10 as a witness who
19   may be called by Defendant, should be listed as Jacqueline Hill.
20           Accordingly, “Smith” should be “Hill” on page 10, lines 8 and 12. Also, “he”
21   should be “she” on page 10, lines 12 and 16.
22           The error in the Joint Pretrial resulted in Jacqueline Hill being incorrectly named
23   in the Joint List of Witnesses. (Doc. 68.) Defendant will file an Amended List that
24   gives her correct name.
25
26
27   ///
28   ///
       Case 2:17-cv-03557-JAT Document 76 Filed 06/18/19 Page 2 of 2



 1          Respectfully submitted this 18th day of June, 2019.
 2                                      Mark Brnovich
                                        Attorney General
 3
 4                                      /s/ Michael K. Goodwin
 5                                      Michael K. Goodwin
                                        Assistant Attorney General
 6                                      Attorneys for the State Defendants

 7   I certify that I electronically
     transmitted the attached document
 8   to the Clerk’s Office using the
     CM/ECF System for filing and
 9   transmittal of a Notice of Electronic
     Filing to the following CM/ECF
10   registrant, this 18th day of June,
     2019, to:
11
     Stephen Montoya
12   Montoya, Lucero & Pastor, P.A.
     3200 North Central Avenue
13   Suite 2550
     Phoenix, AZ 85012
14   Attorney for Defendant
15
     /s/ Deb Czajkowski
16   #7980181

17
18
19
20
21
22
23
24
25
26
27
28


                                              2
